OFFICE   OF    THE   ATTORNEY    GENERAL     OF TEXAS
                                AUSTIN




Bon. A. T. Prlbble ,\>
county Attorney
Ilillscounty
Ooldtbwalte, Texas
Dear Sirs             0pln.tonllo.O-7250
                      Rer h liaensed State    land    SW




                             in another county
                             a fee therefor.


date requeatlng our opinion
                                                     r the benefit
                                                     r of Ml138 Co
                                                      amnton county
                                                      ty and charge
                                                      e by the state




                  Land surveyors licensed under this Act
            are hereby authorized to perform the duties
            that may be performed by the county aurveyora,
            and shall be subject to the direction of the
            Commissioner or the Qeneral Land Ofilce in
            matters of land surveying in such cases as
            may come under the supervisionof ruch authori-
                                                               208




Hon. A. T. Pkibble - Page 2

          ties. The jurisdlotlouof such licensees
          shall be co-extensivewfth the Waits of
          the State, They may hold the office OS county
          surveyor, and ii no elected shall qualify as pro-
          vided by aw for county aurveyora,but suah
          election $0r any partioular county shall not
          limit the juriadiotionof said surveyor to such
          county, nor &all the eleotion of a county aur-
          veyor for any particular oounty prevent auy
          liaensed State land sumfeyor from performing
          the dutlea of a surveyor l.nsuoh couutg. . . .*
                pour question Is, therefore, anavsred fn the
 aiilrmative.
                                    Your* very truly




                               BY        Donald Oay
                                          Assistant